MEMORANDUM *
Petitioner seeks review of the decision of the Board of Immigration Appeals affirming the immigration judge’s (“IJ”) denial of requests for asylum and other relief. Petitioner’s testimony, if believed, would support his claim that his family was persecuted for political reasons in Armenia, and would lend support to a well founded fear of future persecution upon his return to Armenia. The IJ made a negative credibility finding and cited a number of apparent inconsistencies in his story. The IJ also did not believe the testimony of Petitioner’s father, although it tended to corroborate the existence of official hostility toward Petitioner’s family. Petitioner asserts that most of the perceived inconsistencies in his testimony were the result of translation problems. This assertion was not discussed by the Board, which affirmed without opinion.
We remand the appeal to the Board to give it an opportunity to consider the alleged difficulties in the translation, a matter on which the Board had notice, and which was, therefore, not waived by the Petitioner. See Ladha v. INS, 215 F.3d 889, 903 (9th Cir.2000).
Petition GRANTED. REMANDED for further proceedings.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.